Citation Nr: 1025837	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO. 06-06 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 10 percent from February 15, 
2005, to September 17, 2009, and in excess of 40 percent from 
September 18, 2009, to the present, for the service-connected 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from August 1971 through August 
1993. This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking an increased rating for his service-
connected lumbar spine disability. He presently receives a non-
compensable rating from the date of service connection, September 
1, 1993, to February 14, 2005; a 10 percent rating from February 
15, 2005, to September 17, 2009; and a 40 percent rating from 
September 18, 2009, to the present. This claim was filed in 
February 2005, so it is the 10 percent and 40 percent ratings at 
issue.

In September 2007, this matter was remanded in order to afford 
the Veteran a VA examination to determine the current severity of 
his back disability, including an assessment of any neurologic 
findings. As was noted in the Board's November 2008 remand, the 
December 2007 VA examination report included measurements of the 
Veteran's limitation of motion, but was absent a discussion of 
the neurologic findings. The Veteran stated, according to the VA 
examiner's report, that he had "pain in his L-spine radiating 
down to bilateral lower legs and feet," along with "weakness." 
The Veteran also reported a loss of bowel control "three times in 
the last twelve months." The examiner, however, entirely failed 
to assess the disabilities related to these neurologic symptoms. 
There is no discussion from a medical standpoint of the loss of 
bladder function or of the potential radiculopathy. The nerve 
group involved was not identified and there was no discussion of 
the type of paralysis, if any. The matter was remanded in order 
to obtain an examination that adequately discussed neurologic 
findings.

Following the Board's remand, the Veteran submitted a written 
statement again reporting pain radiating through both his legs 
and his arms, as well as having a problem with this legs giving 
out. At his September 2009 VA examination, the Veteran reported 
radiating pain with tingling and numbness and occasional 
sharp/shooting pain in his legs. He reported urinary frequency, 
but no incontinence, as well as numbness, paresthesias, leg/foot 
weakness and falls/unsteadiness. The examiner answered "no" to 
the question of whether the etiology of these symptoms was 
unrelated to the claimed disability. The examiner noted issues 
with the "anterior digits" of the upper extremities, and 
decreased vibratory sense and light touch to the anterior feet to 
ankle level, bilaterally. There was, however, no further 
discussion of the neurologic aspects of the Veteran's disability. 
There was no diagnosis rendered and the comments section of the 
report shows that the examiner recommended "obtaining current 
EMG study to evaluate any possible neuropathy or 
radiculoneuropathy."  A review of the claims folder fails to 
reveal that these follow-up studies were completed. Thus, the 
remand directives have yet to be complied with. VA must obtain 
all necessary testing to determine the current neurological 
disabilities related to the Veteran's service-connected lumbar 
spine disability. To date, this task remains outside of 
completion. 

If any action required by a remand is not undertaken, or is taken 
in a deficient manner, appropriate corrective action should be 
undertaken. While the Board sincerely regrets the delay, another 
remand is required so that the Veteran can be afforded an 
adequate VA examination as the Board has twice previously 
ordered. See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination that 
adequately discusses the neurologic aspects 
of his service connected lumbar spine 
disability, with a discussion of all 
objective neurologic abnormalities, 
including, but not limited to radiculopathy, 
bowel or bladder impairment, and the 
identification of any other nerve involvement 
as found in 38 C.F.R. § 4.124a. All necessary 
tests and studies must be completed, 
including those recommended by the September 
2009 VA Spine examiner.

2. Readjudicate the Veteran's claim. If the 
benefits sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).


